USCA4 Appeal: 20-1440      Doc: 25-2          Filed: 01/24/2022     Pg: 1 of 9




                                                                         FILED: January 24, 2022

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 20-1440
                                          (0:19-cv-03229-CMC)


        LUCINDA S. RUH,

                             Plaintiff - Appellant,


                      v.

        METAL RECYCLING SERVICES, LLC,

                             Defendant - Appellee.



                                                ORDER


               Pursuant to Rule 244 of the South Carolina Appellate Court Rules, we respectfully

        certify the following question of law to the Supreme Court of South Carolina:

               Under South Carolina law, can an employer be subject to liability for harm
               caused by the negligent selection of an independent contractor?

               We acknowledge that the Supreme Court of South Carolina may restate this

        question. As we explain, we believe that no controlling South Carolina authority directly

        answers the question. Moreover, the answer will determine whether the district court

        properly concluded that the plaintiff’s civil complaint and proposed amended complaint

        did not allege facts falling within a recognized exception to the general rule that employers
USCA4 Appeal: 20-1440      Doc: 25-2          Filed: 01/24/2022     Pg: 2 of 9




        are not liable for the acts of independent contractors, and thus whether the district court

        properly dismissed the action. Consequently, the answer will be determinative of this

        appeal.

                                                     I.

               In 2017, Lucinda S. Ruh sustained injuries when a commercial motor vehicle

        operated by Cecil Norris, an employee of Norris Trucking1, LLC (“Norris Trucking1”),

        struck the vehicle Ruh was driving.       Ruh claimed that Norris’ negligence was the

        immediate cause of the collision. According to Ruh, at the time of the accident, Norris

        Trucking1 was transporting scrap metal pursuant to a contract with Metal Recycling

        Services, LLC (“MRS”) and/or MRS’s parent company, Nucor Corporation (“Nucor”).

               Ruh filed a civil complaint against MRS and Nucor in a South Carolina state court,

        seeking actual and punitive damages on the ground that MRS and/or Nucor breached a

        duty of care by hiring and/or retaining Norris Trucking1 when they knew or should have

        known that Norris Trucking1 had a poor safety record. 1 Defendants removed the action to

        the United States District Court for the District of South Carolina and filed motions to

        dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). The district court

        granted Defendants’ motions to dismiss on the grounds that the complaint did not allege

        (1) an employment or similar relationship between Defendants and Norris Trucking1, or

        (2) facts that would support an exception to the general rule that a contracting party is not



               1
                 According to Ruh, at the time Defendants hired Norris Trucking1 to haul the scrap
        metal, there was significant publicly available information showing Norris Trucking1 was
        not a safe or competent motor carrier.
                                                     2
USCA4 Appeal: 20-1440      Doc: 25-2         Filed: 01/24/2022     Pg: 3 of 9




        liable for the torts of an independent contractor. However, the district court delayed entry

        of the judgment by 10 days to afford Ruh an opportunity to seek leave to file an amended

        complaint.

               Ruh filed a timely motion to amend, along with a proposed amended complaint. As

        relevant here, Ruh alleged in her proposed amended complaint that MRS negligently

        selected an incompetent or unfit independent contractor when it hired Norris Trucking1.

        The district court denied the motion to amend as futile and dismissed the action with

        prejudice, reiterating that South Carolina generally does not impose liability on an

        employer for the actions of an independent contractor and that Ruh had not alleged facts

        that would avoid this general rule. Ruh timely appealed, limiting her appeal to the issue of

        whether MRS was negligent in selecting Norris Trucking1 as an independent contractor,

        as alleged in her proposed amended complaint.

                                                    II.

               As the district court held, under South Carolina law, “[g]enerally, an employer is

        not liable for the torts of an independent contractor committed in the performance of

        contracted work.” Duane v. Presley Constr. Co., Inc., 244 S.E.2d 509, 510 (S.C. 1978);

        see also Rock Hill Tel. Co., Inc. v. Globe Commc’ns., Inc., 611 S.E.2d 235, 238 (S.C. 2005).

        This principle derives from Restatement (Second) of Torts § 409 (1965), which provides

        that, “[e]xcept as stated in §§ 410-429, the employer of an independent contractor is not

        liable for physical harm caused to another by an act or omission of the contractor or his

        servants.”



                                                     3
USCA4 Appeal: 20-1440       Doc: 25-2        Filed: 01/24/2022     Pg: 4 of 9




               Sections 410 through 429 of Restatement (Second) of Torts list various exceptions

        to this general principle, and South Carolina has recognized certain of these exceptions.

        See, e.g., Simmons v. Tuomey Reg’l Med. Ctr., 533 S.E.2d 312, 322 (S.C. 2000) (adopting

        § 429 of Restatement (Second) of Torts and holding that hospital could be liable for

        negligence of independent contractor if independent contractor’s services were accepted

        by someone on reasonable belief that independent contractor was member of hospital

        staff); Durkin v. Hansen, 437 S.E.2d 550, 553-54 (S.C. Ct. App. 1993) (holding, under

        § 419 of Restatement (Second) of Torts, that landlord could be liable for negligence of

        independent contractor based on nondelegable duty of reasonable care to tenants).

               At issue in the instant case is the exception described in Restatement (Second) of

        Torts § 411:

               An employer is subject to liability for physical harm to third persons caused
               by his failure to exercise reasonable care to employ a competent and careful
               contractor (a) to do work which will involve a risk of physical harm unless it
               is skillfully and carefully done, or (b) to perform any duty which the
               employer owes to third persons.

        According to Ruh, § 411 applies to her case because transporting scrap metal in a

        commercial motor vehicle on a public highway involves a risk of physical harm unless it

        is skillfully and carefully done.

               Ruh acknowledges that South Carolina has not adopted or applied § 411, but she

        contends that this is only because South Carolina has yet to consider the issue. According

        to Ruh, South Carolina would adopt § 411 if given the chance because (1) every state

        within the Fourth Circuit that has been asked to adopt or apply § 411 has done so; (2) South

        Carolina has adopted other exceptions to § 409; (3) South Carolina courts have expressed

                                                     4
USCA4 Appeal: 20-1440      Doc: 25-2         Filed: 01/24/2022     Pg: 5 of 9




        in dicta that due care should be used in the selection of an independent contractor; and

        (4) § 411 is consistent with South Carolina law because South Carolina imposes a duty on

        employers to use due care in the selection of employees.

               Ruh is correct that every other state in the Fourth Circuit has either expressly

        adopted § 411 or otherwise recognized a duty to hire a competent independent contractor.

        See, e.g., Perry v. Asphalt & Concrete Servs., Inc., 133 A.3d 1143, 1155 (Md. 2016) (“[A]n

        employer is liable for the acts of an independent contractor under the theory of negligent

        hiring if the harm is caused by ‘some quality in the contractor which made it negligent for

        the employer to entrust the work to him.’” (quoting Restatement (Second) of Torts § 411

        cmt. b)); Little v. Omega Meats I, Inc., 615 S.E.2d 45, 48 (N.C. Ct. App. 2005) (recognizing

        “a direct claim against the employer based upon the actionable negligence of the employer

        in negligently hiring a third party”); King v. Lens Creek Ltd. P’ship, 483 S.E.2d 265, 269

        (W. Va. 1996) (stating that employer can be liable “for its negligence in hiring an

        independent contractor who is not careful or competent” (citing Restatement (Second) of

        Torts § 411)); Philip Morris, Inc. v. Emerson, 368 S.E.2d 268, 278 (Va. 1988) (affirming

        imposition of liability on employer “for negligent hiring of an incompetent independent

        contractor” (citing Restatement (Second) of Torts § 411)). 2



               2
                 Other states outside the Fourth Circuit have also recognized variations on this
        claim. See, e.g., Carney v. Union Pac. R.R. Co., 77 N.E.3d 1, 14 (Ill. 2016) (stating that
        “an employer may be liable in tort for failing to exercise reasonable care in selecting a
        careful and competent contractor” under “the rule set forth in [§] 411 of the Restatement”);
        Davies v. Com. Metals Co., 46 So.3d 71, 73 (Fla. Dist. Ct. App. 2010) (stating that Florida
        recognizes “a cause of action for the negligent selection of an independent contractor”
        based on Restatement (Second) of Torts § 411).
                                                     5
USCA4 Appeal: 20-1440       Doc: 25-2         Filed: 01/24/2022      Pg: 6 of 9




               Moreover, as Ruh argues, dicta from at least one older case lends credence to the

        idea that South Carolina would recognize such a duty. See Conlin v. City Council of

        Charleston, 15 Rich. 201, 211-12 (S.C. Ct. App. 1868) (“[U]nder suitable allegations the

        owner might be made responsible for the misconduct or negligence of a contractor known

        to be unworthy of trust, to whom a work involving danger to others was entrusted.”). And,

        as noted above, South Carolina has recognized other exceptions to the general rule

        expressed in Restatement (Second) of Torts § 409. See Simmons, 533 S.E.2d at 322;

        Durkin, 437 S.E.2d at 553-54.

               Ruh also contends that § 411 is consistent with South Carolina law because South

        Carolina imposes a duty on employers to use due care in the selection of employees.

        See James v. Kelly Trucking Co., 661 S.E.2d 329, 330-31 (S.C. 2008). According to Ruh,

        the same duty imposed on an employer to select a competent employee should apply to the

        selection of a competent independent contractor because the basis for the duty—preventing

        foreseeable injury to third parties—applies equally whether the employer is hiring an

        employee or an independent contractor. 3


               3
                  In her appellate brief, Ruh emphasizes the distinction between (1) adopting § 411
        as an exception to the general rule that employers are not vicariously liable for the negligent
        acts of independent contractors, and (2) recognizing a direct cause of action for the
        negligent selection of an incompetent independent contractor. We agree that, in the context
        of an employer-employee relationship, there is an important distinction between a vicarious
        liability claim and a negligent hiring claim. See James, 661 S.E.2d at 330-31. This is
        because vicarious liability “is not predicated on the negligence of the employer, but upon
        the acts of the employee” whereas a negligent hiring claim is predicated “on the employer’s
        own negligence.” Id. In the context of an independent contractor, however, both theories
        are predicated on the employer’s negligence. And, in fact, other courts that have imposed
        liability on employers under similar circumstances have relied on § 411 as “useful guidance

                                                      6
USCA4 Appeal: 20-1440        Doc: 25-2        Filed: 01/24/2022     Pg: 7 of 9




               Ruh cites several cases that, she claims, indicate that South Carolina already

        recognizes a direct cause of action for the negligent selection of an independent contractor.

        However, in each of these cases, the court either declined to address the relevant issue,

        see Anderson v. West, 241 S.E.2d 551, 554 (S.C. 1978) (declining to consider objections

        to negligent selection of independent contractor theory because there was sufficient

        evidence of employer-employee relationship), or discussed an exception that does not

        apply to the instant case, see Duane, 244 S.E.2d at 510 (recognizing exception to

        nonliability when landowner breaches affirmative duty not to alter land in way that causes

        foreseeable injury to adjoining property); Allison v. Ideal Laundry & Cleaners, 55 S.E.2d

        281, 282 (S.C. 1949) (recognizing “the established exception to the rule of non-liability of

        the employer for acts of negligence of his independent contractor where the work involves

        inherent or intrinsic danger”). Ruh thus fails to establish that South Carolina has already

        expressly recognized a direct cause of action for the negligent selection of an independent

        contractor. On the other hand, MRS has not presented any legal support for the proposition

        that South Carolina would refuse to recognize such a cause of action. Accordingly, the

        question of whether South Carolina would recognize a cause of action for this claim

        remains unsettled.

               In response to Ruh’s claims, MRS asserts that “South Carolina courts have

        consistently affirmed the general rule of non-liability for the acts of an independent


        as to what constitutes a cause of action for negligent hiring,” rather than treating them as
        distinct theories. King, 483 S.E.2d at 269; see also Perry, 133 A.3d at 1155; Philip Morris,
        368 S.E.2d at 278; Davies, 46 So.3d at 73. We have therefore consolidated our analysis of
        Ruh’s two arguments, and we certify the issue as a single question of law.
                                                     7
USCA4 Appeal: 20-1440       Doc: 25-2          Filed: 01/24/2022       Pg: 8 of 9




        contractor and have only recognized a few limited exceptions which . . . have no application

        to the facts alleged by Ruh.” 4 This is technically correct, but it does not resolve the question

        of whether South Carolina would adopt § 411 or otherwise recognize a cause of action for

        the negligent selection of an independent contractor if presented with the opportunity. We

        therefore believe that these facts raise a question of South Carolina law for which there is

        no controlling precedent, and we are unable to predict with confidence how the Supreme

        Court of South Carolina would rule.




               4
                  MRS also argues that transporting nonhazardous materials is not an activity that
        involves a risk of physical harm unless it is skillfully and carefully done and thus that, even
        if South Carolina adopts § 411, Ruh’s allegations would fail to invoke the exception. We
        disagree. Courts that have considered this issue have repeatedly found that “the operation
        of a tractor-trailer on a public highway involves just such a risk of physical harm.” Turner
        v. Syfan Logistics, Inc., 2016 WL 1559176, at *9 (W.D. Va. 2016) (internal quotation
        marks omitted); see also Davies, 46 So.3d at 73-74; Bowman v. Huezo, 2007 WL 9780487,
        at *6 (D. Md. 2007). Moreover, comment (d) to Restatement (Second) of Torts § 411
        provides the following example of when the exception would be applicable:

               A, a builder, employs B, a teamster, to haul material through the streets from
               a nearby railway station to the place where A is building a house. A knows
               that B’s trucks are old and in bad condition and that B habitually employs
               inexperienced and inattentive drivers. C is run over by a truck carrying A’s
               material and driven by one of B’s employees. A is subject to liability to C if
               the accident is due either to the bad condition of the truck or the inexperience
               or inattention of the driver.

        This suggests that the drafters of Restatement (Second) of Torts intended hauling materials
        on a public road to fall within the exception described in § 411.
                                                       8
USCA4 Appeal: 20-1440       Doc: 25-2           Filed: 01/24/2022      Pg: 9 of 9




                                                      III.

                In light of the above, we respectfully request that the Supreme Court of South

         Carolina accept and answer the foregoing certified question to provide the parties, the

         courts, future litigants, and the public with definitive guidance on this issue.

                We direct the Clerk of Court to forward a copy of this order under official seal to

         the Supreme Court of South Carolina.

                Entered at the direction of Judge Niemeyer with the concurrence of Chief Judge

         Gregory and Senior Judge Floyd.

                                                                             QUESTION CERTIFIED




                                                       9